Jackson, Chief Justice.
This case presents an unfortunate controversy arising among ladies, and we forbear to say aught about it except to rule the dry law of the case.
1. The court left it to the jury to say whether the words published were libellous. His language is “that he could not tell them whether the words declared upon were libellous or not in law and reading to them from the Code the definition of libel, he left it to them to say whether the words were libellous or not. On this statement of the court error is assigned here, the motion for a new trial being based thereon.
We think that the point is covered by the case of Park & Iverson vs. The Piedmont Insurance Company, 51 Ga., 510. In delivering the opinion of the court in that case, Justice Warner said : “ Whether the language of the publication did or did not charge the plaintiffs with having embezzled the defendant’s money, or whether it charges them with having fraudulently appropriated the defendant’s money, were questions of fact for the jury to determíne from the plain and unambiguous language of the publication itself, without any intimation or expression of opinion by the court as to what offense that publication charged against the plaintiffs, or whether it charged any offense against them. Whatever charge the publication did prove, the defendant alleged to be true, and was bound to prove the truth thereof at the trial, and that was the issue between the parties. The practical effect of these two requests to charge was to require the court to say to the jury what was the meaning and import of the language contained in the publication, instead of leaving that question to the jury, whose province it was to determine it without any intimation or expression of opinion by the court in relation thereto.”
*383So in this case, it was the province-of the jury to determine the meaning and import of the words published, without the expression or intimation of an opinion by the court. To have instructed them that the publication was libellous, would have been to express a positive and unequivocal opinion thereon, and to decide the entire case except the fact of publication and the quantum of damages.
We cannot say, therefore, that the court committed error in following the lead of the case in the 51st Ga., under our peculiar statutory guard on the subject of the avoidance by the court of expressing' opinions on facts. In matters of slander and libel especially, while the court must pass upon the libellous nature of the words spoken or written on demurrer to the declaration, or the necessity of evidence to show actual damage, it is for the jury to determine what proof is sufficient to establish the libellous effect of the words spoken or written, except, if at all, where crime is distinctly charged. In a case like this and that in the 51st, it is.especially their province to pass on the publication, its nature, effect and the intention, malicious or otherwise, which inspired it. It will be noted, too, that the courts are disposed to relinquish their power, to rule such cases so as to control the juries, and to leave these questions more exclusively to the juries. (See Judge Pottle’s able opinion in the record.)
2. The question being for the jury and much evidence pro. and con. before them on the issues made, and the presiding judge having declined to set the verdict aside, under our well settled rule we decline also to disturb the verdict.
Judgment affirmed.